Title: To James Madison from William Bradford, 24 September 1773
From: Bradford, William
To: Madison, James



My Dear Jemmy,
Philada. Sept. 24. –73.

I was on the point of expostulating with you for you[r] long silence when I receiv’d your[s] of Sept 6 by the hands of our worthy friend mr Ervin. I am surprized & chagrined to find you have not received a letter I wrote about six weeks ago. You may remember you promised to give me you[r] sentiments about my employing my talents provided I explained myself more fully upon that head. Eager to have the advice of so valuable a friend upon a point of so much importance to me, I wrote to you as soon as time would permit & desired a speedy answer. I told you &c &c. [here was a short abstract of the last letter]. But the careless post it seems not content with losing the Pamphlets has also lost my letter. I hope, however, it may be still lying at Fredg. & should you receive it you will answer it soon; if you should not this
may perhaps be serviceable to you in giving you[r] opinion which of the Different callings you think I had best follow.
About two month[s] ago I wrote to mr Wallace & according to his orders directed the Letter to your Care. I hope you have received and forwarded it. If that has miscarried too: I know not what I shall do. Mr Wallace has, perhaps already begun to entertain the same disadvantageous opinion of me, which I am afraid my supposed Silence made you entertain. Yet methinks it would have been kinder had my friend attributed his not hearing from me to some other cause than my not writing; for you must not Suppose that I would willingly neglect a correspondence with which my interest and happiness are so nearly connected. However I can forgive you as the indulgence with which you treat the remissness you thought me guilty of gives me a pleasure I sensibly feel.
I would willingly have deffered writing till after commencement which will begin in a few days. But I cannot bear to lay under the imputation of remissness and want of friendship so long. I shall therefor conclude this, as the post is upon the point of setting of[f], with assuring you that I am as much as ever your sincere friend.
W—— B——d.
